DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 05/25/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/22 has been entered.
 	The reply filed 05/25/22 affects the application 15/310,056 as follows:
1.     The rejections of the office action mailed 07/21/21 are maintained and are set forth herein below. 
2.     The responsive is contained herein below.
Claims 35-37, 41-45, 47-52, 54-55 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-37, 41-45, 47-52, 54-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (Nature, 2001, Vol. 413, pages 531-534; of record) in view of Ponomarev et al. (The Journal of Immunology, 2007, 178: 39-48), Reagan-Shaw et al. (FASEB J. 22, 659–661 (2007)) and Ansel et al. (Pharmaceutical dosage forms and drug delivery systems; Book/Illustrated – 7th ed.,1999).
Claim 35 is drawn to a method for controlling GM-CSF-producing T-cells in a human subject, comprising the step of orally administering the glycolipid compound represented by a given formula (I) or a salt thereof in an amount selected from 0.01 mg to 50 mg per dosage to a human subject in need thereof.  
Miyamoto et al. disclose that OCH (a compound of the given formula (I)) may induce a Th2 bias through a predominant production of IL-4 by NKT (natural killer T) cells and thus could be useful as a therapeutic agent for Th1-mediated diseases (see page 533, left col., 3rd paragraph; see also Figure 1, structure of compound OCH).  Furthermore, Miyamoto et al. disclose that oral administration of OCH or α-GC (Table l), indicates that NKT cells are involved in the OCH-induced suppression of Experimental autoimmune encephalomyelitis (EAE) which is a prototype autoimmune disease mediated by type 1 helper T (Th1) cells and under the control of regulatory cells (see page 533, left col., last paragraph).  Also, Miyamoto et al. disclose that the administration of OCH or α-GC (α-galactosylceramide) orally to mice indicates that Th1-mediated EAE was therefore significantly suppressed by OCH, which induces a predominant production of IL-4 by NKT cells (see page 533, left col., last paragraph to right col., 1st paragraph).  In addition, Miyamoto et al. disclose that OCH induces Th2 bias of NKT cells and causes a resulting altered Th1/Th2 balance (see page 534, left col., 1st paragraph).  Furthermore, Miyamoto et al. disclose or suggest that to OCH or related ligands can be applied in the treatment of human autoimmune diseases that are associated with a reduction in and/or a Th1 bias of NKT cells (see page 534, left col., 2nd paragraph).  
Also, Miyamoto et al. disclose that a single injection of this glycolipid, but not of a-GC, consistently induced Th2 of autoimmune T cells by causing NKT cells to produce IL-4, leading to suppression of EAE and that targeting NKT cells with the ligand OCH may be an attractive means for intervening in human autoimmune diseases such as multiple sclerosis (see abstract).
Thus, in general, Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune
encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1 (page 534, left column; see also table 2 and complete article).  In addition, Miyamoto et al. disclose the use or administration by injection intraperitoneally to mice of 100 μg kg-1 (i.e.; 0.1 mg kg-1) of the glycolipids (including OCH) (see page 532, left and right col., Figure 1).  Furthermore, Miyamoto et al. also disclose the use or administration by injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 532, Table 1; see also page 533, left col., last paragraph). Again, in another instance, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 533, right col., 1st full paragraph, and Table 2).
The difference between Applicant’s method and the method disclosed by Miyamoto et al. is that Miyamoto et al. do not disclose controlling GM-CSF-producing cells, per se. 
	Ponomarev et al. disclose that multiple sclerosis (MS) is a CNS autoimmune disease believed to be triggered by T cells secreting Th1-specific proinflammatory cytokines, such as GM-CSF (see abstract).  Furthermore, Ponomarev et al. disclose that in the animal model of MS, experimental autoimmune encephalomyelitis (EAE), Th1 but not Th2 cells have been shown to induce disease (see abstract).  Also, Ponomarev et al. disclose that GM-CSF production by encephalitogenic T cells, but not CNS resident or other peripheral cells, was required for EAE induction (see abstract).  In addition, Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and likely MS (see abstract).
It should be noted that it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited.
Reagan-Shaw et al. disclose that in the development of new drugs to manage diseases, the scientific community relies heavily on animal studies that provide a framework for human clinical trials (see page 659, left col., 1st paragraph).  That is, Reagan-Shaw et al. teach that the prior art understands that the development of drugs relies on animal studies that is then applied to humans. Also, Reagan-Shaw et al. disclose that for the more appropriate conversion of drug doses from animal studies to human studies, we suggest using the body surface area (BSA) normalization method. BSA correlates well across several mammalian species with several parameters of biology, including oxygen utilization, caloric expenditure, basal metabolism, blood volume, circulating plasma proteins, and renal function (see abstract).  Furthermore, Reagan-Shaw et al. disclose that they advocate the use of BSA as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials (see abstract). Also, Reagan-Shaw et al. disclose investigating, studying or revisiting dose translation from animal to human studies (see abstract).  In addition, Reagan-Shaw et al. disclose that research has used BSA for conversion of drug doses between species for many years, and also disclose a formula for dose translation based on BSA for dose translation from animal to human (that can be used to determine or calculate the human equivalent dose (HED)) (see page 660, left col., last paragraph and Figure 1; see also Table 1).  Furthermore, Reagan-Shaw et al. disclose that the Food and Drug Administration has suggested that the extrapolation of animal dose to human dose is correctly performed only through normalization to BSA, which often is represented in mg/m2. The human dose equivalent can be more appropriately calculated by using the formula shown in Fig. 1 (see page 660, left col., 2nd paragraph; see also Table 1). In addition, Reagan-Shaw et al. emphasizes that an appropriately calculated dose based on research in mice is achievable in humans (see page 660, left col., 2nd paragraph; see also Table 1).
It should be noted that based on the formula for human equivalent dose (HED) disclosed by Reagan-Shaw et al., an amount or dosage of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of OCH administered orally to mice or mouse as disclosed by Miyamoto et al. would correspond to a human equivalent dose (HED) amount or dosage of 0.0324 mg kg-1, which equates to 1.62 mg or 2.27 mg per dosage for a 50 kg and a 70 kg human, respectively (see page 660, the formula of Figure 1, Table 1 and left col., 1st full paragraph). 
Calculations of human equivalent dose (HED) based on the formula of Figure 1 and Table 1: 
HED (mg/kg) = (0.4 mg kg-1 x (3/37)) = 0.0324 mg kg-1    
For a 50 kg human: 0.0324 mg kg-1 x 50 kg = 1.62 mg per dosage.
For a 70 kg human: 0.0324 mg kg-1 x 70 kg = 2.27 mg per dosage.
(Note: Km factor for mouse = 3 and Km factor for adult human = 37 (see Table 1)

Ansel et al. teach that drug dosage safety and efficacy is performed in Phase 2/3 clinical studies (see page 48, left col., 1st paragraph). Furthermore, Ansel et al. disclose that the safe and effective dose of a drug depends on a number of factors, including characteristics of the drug substance, the dosage form and its route of administration and a variety of patient factors including a patient's age, body weight, general health status, pathologic condition(s), and concomitant drug therapy. All of these factors and others are integral to clinical drug trials (see page 48, left col., 2nd paragraph).  Also, Ansel et al. disclose that Ansel et al. disclose that the dose of a drug may be described as an amount that is" enough but not too much"; the idea being to achieve the drug's optimum therapeutic effect with safety but at the lowest possible dose (see page 48, left col., last paragraph). In addition, Ansel et al. disclose that the effective dose of a drug may vary, depending on the dosage form and the route of administration. Drugs administered intravenously enter the blood stream directly and completely. In contrast, drugs administered orally are rarely, if ever, fully absorbed into the bloodstream due to the various physical, chemical, and biologic barriers to their absorption. Thus, in many instances, a lower parenteral (injectable) dose of a drug is required than the oral dose to achieve the same blood levels or clinical effects (see page 53, left col., last paragraph).  Furthermore, Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs (see page 122, left col., next to last paragraph). Furthermore, Ansel et al. disclose that therefore for a given drug, different dosage forms and routes of administration are considered" new" by the FDA and must be evaluated individually through clinical studies to determine the effective doses (see page 53, left col., last paragraph).  Also, Ansel et al. disclose that due to the correlation that exists between a number of physiological processes and body surface area (BSA), some drug doses are determined based on this relationship (e.g., 1 mg/M2 BSA) (see page 51, left col., next to last paragraph).  Furthermore, Ansel et al. disclose that the body surface area for a child or an adult may be determined using a nomogram (Fig. 2.10) (see page 51, left col., next to last paragraph).  
In addition, Ansel et al. disclose that the doses for certain drugs are determined based on body weight and are expressed on a milligram (drug) per kilogram (body weight) basis (e.g., 1 mg/kg) (see page 51, left col., 4th paragraph).  Thus, Ansel et al. teachings include information on the drug development process, as well as the optimization of dosage form, dosage amount, and route of dosage administration.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat CNS inflammation associated with EAE and/or multiple sclerosis (MS) in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and the determination of the equivalent or corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
One having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   

Claim 41 is drawn to a method for treating diseases caused by increase in GM-CSF concentration in a human subject, comprising the step of orally administering an agent comprising the glycolipid compound represented by a given formula (I) or a salt thereof in an amount selected from 0.01 mg to 50 mg per dosage as an active ingredient to a human subject in need thereof.
Miyamoto et al. disclose that OCH (a compound of the given formula (I)) may induce a Th2 bias through a predominant production of IL-4 by NKT (natural killer T) cells and thus could be useful as a therapeutic agent for Th1-mediated diseases (see page 533, left col., 3rd paragraph; see also Figure 1, structure of compound OCH).  Furthermore, Miyamoto et al. disclose that oral administration of OCH or a-GC (Table l), indicates that NKT cells are involved in the OCH-induced suppression of Experimental autoimmune encephalomyelitis (EAE) which a prototype autoimmune disease mediated by type 1 helper T (Th1) cells and under the control of regulatory cells (see page 533, left col., last paragraph).  Also, Miyamoto et al. disclose that the administration of OCH or a-GC (α-galactosylceramide) orally to mice indicates that Th1-mediated EAE was therefore significantly suppressed by OCH, which induces a predominant production of IL-4 by NKT cells (see page 533, left col., last paragraph to right col., 1st paragraph).  In addition, Miyamoto et al. disclose that OCH induces Th2 bias of NKT cells and causes a resulting altered Th1/Th2 balance (see page 534, left col., 1st paragraph).  Furthermore, Miyamoto et al. disclose or suggest that to OCH or related ligands can be apply in the treatment of human autoimmune diseases that are associated with a reduction in and/or a Th1 bias of NKT cells (see page 534, left col., 2nd paragraph).  
Also, Miyamoto et al. disclose that a single injection of this glycolipid, but not of a-GC, consistently induced Th2 of autoimmune T cells by causing NKT cells to produce IL-4, leading to suppression of EAE and that targeting NKT cells with the ligand OCH may be an attractive means for intervening in human autoimmune diseases such as multiple sclerosis (see abstract).
Thus, in general, Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune
encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Thl/Th2 immune balance is deflected into Th1 (page 534, left column; see also table 2 and complete article).  In addition, Miyamoto et al. disclose the use or administration by injection intraperitoneally to mice of 100 μg kg-1 (i.e.; 0.1 mg kg-1) of the glycolipids (including OCH) (see page 532, left and right col., Figure 1).  Furthermore, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 532, Table 1; see also page 533, left col., last paragraph). Again, in another instance, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 533, right col., 1st full paragraph, and Table 2).
The difference between Applicant’s method and the method disclosed by Miyamoto et al. is that Miyamoto et al. do not explicitly disclose treating disease caused by increase in GM-CSF concentration, per se. 
	Ponomarev et al. disclose that multiple sclerosis (MS) is a CNS autoimmune disease believed to be triggered by T cells secreting Th1-specific proinflammatory cytokines, such as GM-CSF (see abstract).  Furthermore, Ponomarev et al. disclose that in the animal model of MS, experimental autoimmune encephalomyelitis (EAE), Th1 but not Th2 cells have been shown to induce disease (see abstract).  Also, Ponomarev et al. disclose that GM-CSF production by encephalitogenic T cells, but not CNS resident or other peripheral cells, was required for EAE induction (see abstract).  In addition, Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and likely MS (see abstract).
It should be noted that it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited.
Reagan-Shaw et al. disclose that in the development of new drugs to manage diseases, the scientific community relies heavily on animal studies that provide a framework for human clinical trials (see page 659, left col., 1st paragraph).  That is, Reagan-Shaw et al. teach that the prior art understands that the development of drugs relies on animal studies that is then applied to humans. Also, Reagan-Shaw et al. disclose that for the more appropriate conversion of drug doses from animal studies to human studies, we suggest using the body surface area (BSA) normalization method. BSA correlates well across several mammalian species with several parameters of biology, including oxygen utilization, caloric expenditure, basal metabolism, blood volume, circulating plasma proteins, and renal function (see abstract).  Furthermore, Reagan-Shaw et al. disclose that they advocate the use of BSA as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials (see abstract). Also, Reagan-Shaw et al. disclose investigating, studying or revisiting dose translation from animal to human studies (see abstract).  In addition, Reagan-Shaw et al. disclose that research has used BSA for conversion of drug doses between species for many years, and also disclose a formula for dose translation based on BSA for dose translation from animal to human (that can be used to determine or calculate the human equivalent dose (HED)) (see page 660, left col., last paragraph and Figure 1; see also Table 1).  Furthermore, Reagan-Shaw et al. disclose that the Food and Drug Administration has suggested that the extrapolation of animal dose to human dose is correctly performed only through normalization to BSA, which often is represented in mg/m2. The human dose equivalent can be more appropriately calculated by using the formula shown in Fig. 1 (see page 660, left col., 2nd paragraph; see also Table 1). In addition, Reagan-Shaw et al. emphasizes that an appropriately calculated dose based on research in mice is achievable in humans (see page 660, left col., 2nd paragraph; see also Table 1).
It should be noted that based on the formula for human equivalent dose (HED) disclosed by Reagan-Shaw et al., an amount or dosage of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of OCH administered orally to mice or mouse as disclosed by Miyamoto et al. would correspond to a human equivalent dose (HED) amount or dosage of 0.0324 mg kg-1, which equates to 1.62 mg or 2.27 mg per dosage for a 50 kg and a 70 kg human, respectively (see page 660, the formula of Figure 1, Table 1 and left col., 1st full paragraph). 
Calculations of human equivalent dose (HED) based on the formula of Figure 1 and Table 1: 
HED (mg/kg) = (0.4 mg kg-1 x (3/37)) = 0.0324 mg kg-1    
For a 50 kg human: 0.0324 mg kg-1 x 50 kg = 1.62 mg per dosage.
For a 70 kg human: 0.0324 mg kg-1 x 70 kg = 2.27 mg per dosage.
(Note: Km factor for mouse = 3 and Km factor for adult human = 37 (see Table 1)

Ansel et al. teach that drug dosage safety and efficacy is performed in Phase 2/3 clinical studies (see page 48, left col., 1st paragraph). Furthermore, Ansel et al. disclose that the safe and effective dose of a drug depends on a number of factors, including characteristics of the drug substance, the dosage form and its route of administration and a variety of patient factors including a patient's age, body weight, general health status, pathologic condition(s), and concomitant drug therapy. All of these factors and others are integral to clinical drug trials (see page 48, left col., 2nd paragraph).  Also, Ansel et al. disclose that Ansel et al. disclose that the dose of a drug may be described as an amount that is" enough but not too much"; the idea being to achieve the drug's optimum therapeutic effect with safety but at the lowest possible dose (see page 48, left col., last paragraph). In addition, Ansel et al. disclose that the effective dose of a drug may vary, depending on the dosage form and the route of administration. Drugs administered intravenously enter the blood stream directly and completely. In contrast, drugs administered orally are rarely, if ever, fully absorbed into the bloodstream due to the various physical, chemical, and biologic barriers to their absorption. Thus, in many instances, a lower parenteral (injectable) dose of a drug is required than the oral dose to achieve the same blood levels or clinical effects (see page 53, left col., last paragraph).  Furthermore, Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs (see page 122, left col., next to last paragraph). Furthermore, Ansel et al. disclose that therefore for a given drug, different dosage forms and routes of administration are considered" new" by the FDA and must be evaluated individually through clinical studies to determine the effective doses (see page 53, left col., last paragraph).  Also, Ansel et al. disclose that due to the correlation that exists between a number of physiological processes and body surface area (BSA), some drug doses are determined based on this relationship (e.g., 1 mg/M2 BSA) (see page 51, left col., next to last paragraph).  Furthermore, Ansel et al. disclose that the body surface area for a child or an adult may be determined using a nomogram (Fig. 2.10) (see page 51, left col., next to last paragraph).  
In addition, Ansel et al. disclose that the doses for certain drugs are determined based on body weight and are expressed on a milligram (drug) per kilogram (body weight) basis (e.g., 1 mg/kg) (see page 51, left col., 4th paragraph).  Thus, Ansel et al. teachings include information on the drug development process, as well as the optimization of dosage form, dosage amount, and route of dosage administration.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat CNS inflammation associated with EAE and/or multiple sclerosis (MS) (a disease caused by increase in GM-CSF) in a human by decreasing GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
One having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis (MS) (a disease caused by increase in GM-CSF) in a human by decreasing GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   

Claim 55 is drawn to method for treating a disease in which Th1/Th2 immune balance is directed toward Th1 in a human subject, the method comprising the step of orally administering an agent comprising the glycolipid compound represented by the formula (I) or a salt thereof in an amount selected from 0.01 mg to 50 mg per dosage as an active ingredient to a human subject in need thereof, and wherein the disease is selected from Crohn disease, vitiligo vulgaris, Behcet’s disease, collagen disease, multiple sclerosis, rheumatoid arthritis, psoriasis, type I diabetes mellitus, uveitis, Sjogren’s syndrome, autoimmune myocarditis, autoimmune liver disease, autoimmune gastritis, pemphigus, Guillain-Barre syndrome, chronic inflammatory demyelinating polyneuropathy, HTLV-1-related myelopathy, fulminant hepatitis, graft rejection, and infectious diseases caused by intracellular infectious pathogens.
Miyamoto et al. disclose that OCH (a compound of the given formula (I)) may induce a Th2 bias through a predominant production of IL-4 by NKT (natural killer T) cells and thus could be useful as a therapeutic agent for Th1-mediated diseases (see page 533, left col., 3rd paragraph; see also Figure 1, structure of compound OCH).  Furthermore, Miyamoto et al. disclose that oral administration of OCH or a-GC (Table l), indicates that NKT cells are involved in the OCH-induced suppression of Experimental autoimmune encephalomyelitis (EAE) which a prototype autoimmune disease mediated by type 1 helper T (Th1) cells and under the control of regulatory cells (see page 533, left col., last paragraph).  Also, Miyamoto et al. disclose that the administration of OCH or a-GC (α-galactosylceramide) orally to mice indicates that Th1-mediated EAE was therefore significantly suppressed by OCH, which induces a predominant production of IL-4 by NKT cells (see page 533, left col., last paragraph to right col., 1st paragraph).  In addition, Miyamoto et al. disclose that OCH induces Th2 bias of NKT cells and causes a resulting altered Th1/Th2 balance (see page 534, left col., 1st paragraph).  Furthermore, Miyamoto et al. disclose or suggest that to OCH or related ligands can be apply in the treatment of human autoimmune diseases that are associated with a reduction in and/or a Th1 bias of NKT cells (see page 534, left col., 2nd paragraph).  
Also, Miyamoto et al. disclose that a single injection of this glycolipid, but not of a-GC, consistently induced Th2 of autoimmune T cells by causing NKT cells to produce IL-4, leading to suppression of EAE and that targeting NKT cells with the ligand OCH may be an attractive means for intervening in human autoimmune diseases such as multiple sclerosis (see abstract).
Thus, in general, Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune
encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1 (page 534, left column; see also table 2 and complete article).  In addition, Miyamoto et al. disclose the use or administration by injection intraperitoneally to mice of 100 μg kg-1 (i.e.; 0.1 mg kg-1) of the glycolipids (including OCH) (see page 532, left and right col., Figure 1).  Furthermore, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 532, Table 1; see also page 533, left col., last paragraph). Again, in another instance, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 533, right col., 1st full paragraph, and Table 2).
The difference between Applicant’s method and the method disclosed by Miyamoto et al. is that Miyamoto et al. do not disclose treating a disease in which Th1/Th2 immune balance is deflected toward Th1, per se. 
	Ponomarev et al. disclose that multiple sclerosis (MS) is a CNS autoimmune disease believed to be triggered by T cells secreting Th1-specific proinflammatory cytokines, such as GM-CSF (see abstract).  Furthermore, Ponomarev et al. disclose that in the animal model of MS, experimental autoimmune encephalomyelitis (EAE), Th1 but not Th2 cells have been shown to induce disease (see abstract).  Also, Ponomarev et al. disclose that GM-CSF production by encephalitogenic T cells, but not CNS resident or other peripheral cells, was required for EAE induction (see abstract).  In addition, Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and likely MS (see abstract).
It should be noted that it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited.
Reagan-Shaw et al. disclose that in the development of new drugs to manage diseases, the scientific community relies heavily on animal studies that provide a framework for human clinical trials (see page 659, left col., 1st paragraph).  That is, Reagan-Shaw et al. teach that the prior art understands that the development of drugs relies on animal studies that is then applied to humans. Also, Reagan-Shaw et al. disclose that for the more appropriate conversion of drug doses from animal studies to human studies, we suggest using the body surface area (BSA) normalization method. BSA correlates well across several mammalian species with several parameters of biology, including oxygen utilization, caloric expenditure, basal metabolism, blood volume, circulating plasma proteins, and renal function (see abstract).  Furthermore, Reagan-Shaw et al. disclose that they advocate the use of BSA as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials (see abstract). Also, Reagan-Shaw et al. disclose investigating, studying or revisiting dose translation from animal to human studies (see abstract).  In addition, Reagan-Shaw et al. disclose that research has used BSA for conversion of drug doses between species for many years, and also disclose a formula for dose translation based on BSA for dose translation from animal to human (that can be used to determine or calculate the human equivalent dose (HED)) (see page 660, left col., last paragraph and Figure 1; see also Table 1).  Furthermore, Reagan-Shaw et al. disclose that the Food and Drug Administration has suggested that the extrapolation of animal dose to human dose is correctly performed only through normalization to BSA, which often is represented in mg/m2. The human dose equivalent can be more appropriately calculated by using the formula shown in Fig. 1 (see page 660, left col., 2nd paragraph; see also Table 1). In addition, Reagan-Shaw et al. emphasizes that an appropriately calculated dose based on research in mice is achievable in humans (see page 660, left col., 2nd paragraph; see also Table 1).
It should be noted that based on the formula for human equivalent dose (HED) disclosed by Reagan-Shaw et al., an amount or dosage of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of OCH administered orally to mice or mouse as disclosed by Miyamoto et al. would correspond to a human equivalent dose (HED) amount or dosage of 0.0324 mg kg-1, which equates to 1.62 mg or 2.27 mg per dosage for a 50 kg and a 70 kg human, respectively (see page 660, the formula of Figure 1, Table 1 and left col., 1st full paragraph). 
Calculations of human equivalent dose (HED) based on the formula of Figure 1 and Table 1: 
HED (mg/kg) = (0.4 mg kg-1 x (3/37)) = 0.0324 mg kg-1    
For a 50 kg human: 0.0324 mg kg-1 x 50 kg = 1.62 mg per dosage.
For a 70 kg human: 0.0324 mg kg-1 x 70 kg = 2.27 mg per dosage.
(Note: Km factor for mouse = 3 and Km factor for adult human = 37 (see Table 1)

Ansel et al. teach that drug dosage safety and efficacy is performed in Phase 2/3 clinical studies (see page 48, left col., 1st paragraph). Furthermore, Ansel et al. disclose that the safe and effective dose of a drug depends on a number of factors, including characteristics of the drug substance, the dosage form and its route of administration and a variety of patient factors including a patient's age, body weight, general health status, pathologic condition(s), and concomitant drug therapy. All of these factors and others are integral to clinical drug trials (see page 48, left col., 2nd paragraph).  Also, Ansel et al. disclose that Ansel et al. disclose that the dose of a drug may be described as an amount that is" enough but not too much"; the idea being to achieve the drug's optimum therapeutic effect with safety but at the lowest possible dose (see page 48, left col., last paragraph). In addition, Ansel et al. disclose that the effective dose of a drug may vary, depending on the dosage form and the route of administration. Drugs administered intravenously enter the blood stream directly and completely. In contrast, drugs administered orally are rarely, if ever, fully absorbed into the bloodstream due to the various physical, chemical, and biologic barriers to their absorption. Thus, in many instances, a lower parenteral (injectable) dose of a drug is required than the oral dose to achieve the same blood levels or clinical effects (see page 53, left col., last paragraph).  Furthermore, Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs (see page 122, left col., next to last paragraph). Furthermore, Ansel et al. disclose that therefore for a given drug, different dosage forms and routes of administration are considered" new" by the FDA and must be evaluated individually through clinical studies to determine the effective doses (see page 53, left col., last paragraph).  Also, Ansel et al. disclose that due to the correlation that exists between a number of physiological processes and body surface area (BSA), some drug doses are determined based on this relationship (e.g., 1 mg/M2 BSA) (see page 51, left col., next to last paragraph).  Furthermore, Ansel et al. disclose that the body surface area for a child or an adult may be determined using a nomogram (Fig. 2.10) (see page 51, left col., next to last paragraph).  
In addition, Ansel et al. disclose that the doses for certain drugs are determined based on body weight and are expressed on a milligram (drug) per kilogram (body weight) basis (e.g., 1 mg/kg) (see page 51, left col., 4th paragraph).  Thus, Ansel et al. teachings include information on the drug development process, as well as the optimization of dosage form, dosage amount, and route of dosage administration.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by regulating Th1/Th2 immune balance (in which the Th1/Th2 immune balance is deflected toward Th1) such as by reducing or inhibiting the Th1 or GM-CSF produced by T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
One having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by regulating Th1/Th2 immune balance (in which the Th1/Th2 immune balance is deflected toward Th1) such as by reducing or inhibiting the Th1 or GM-CSF produced by T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
Response to Arguments
Applicant's arguments with respect to claims 35-37, 41-45, 47-52, 54-55 have been considered but are not found convincing.
The Applicant argues that a person of skill would have no reason to combine Ponomarev with Miyamoto. Briefly, any combination of Miyamoto et al. and Ponomarev el al. fails to teach that a specific glycolipid compound such as OCH can control GM-CSF-producing T-cells. Thus, one of ordinary skill in the art could not have understood from either reference that administering the glycolipid compound could lower GM-CSF production.
However, a person of skill would have reason to combine Ponomarev with Miyamoto as set forth in the above rejection.  Also, based on Miyamoto et al. and Ponomarev et al., one of ordinary skill in the art would expect that the glycolipid compound (OCH) of the given formula (I) would control GM-CSF-producing T-cells. And thus, one of ordinary skill in the art would have understood from these references that administering the glycolipid compound could lower GM-CSF production. More importantly, the above rejection was made by applying Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Thl/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Thl/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Thl/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
The Applicant argues that a person of ordinary skill would understand that the dosage to human subjects should not simply be determined based solely on the results of experimental animal models using one animal species and using a different route of administration.
However, use of experimental animal models in order to consequently treat diseases, disorders, or condition in humans and to determine the dosage or dosages to be used in said treatments is well known, conventional and common in the art. In fact, many drugs, treatments and cures for human diseases are developed in part with the guidance of animal models.  Furthermore, the animal experimental model of multiple sclerosis is both disclosed by Miyamoto et al. and Ponomarev el al. and thus it is can be considered well known in the art, and thus a person of ordinary skill would be further motivated to use the results of this experimental animal models in the determination of appropriate treatment of multiple sclerosis in humans including of particular dosage or dosages of Miyamoto et al.’s compound to be administered to said humans. In addition, Miyamoto et al. disclose or suggest the use of oral administration which is the same route of administration claimed by Applicant. And thus, the route of administration taught by Miyamoto et al. is not different. 
Also, the above rejection was made by applying Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references.  And, Miyamoto et al. provide teachings and guidance with respect to what dose or doses should be used based on the animal experimental model or that should be administered to an animal such as mouse (including oral administration).  In addition, Reagan-Shaw et al. and Ansel et al. references teach or disclose and/or give guidance as to what equivalent dose(s) or dosage(s) should be used or administered to a human and also how such dose should be determined or calculated (i.e.; conversion of animal doses to HED (human equivalent dose) based on BSA (body surface area)).
Thus, based on Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references, one of ordinary skill in the art would know or be able to determine the equivalent dosage to administer such as orally to a human based on the dosage administered to an animal such as a mouse. It should be noted that Miyamoto et al. administer the the glycolipid compound (OCH) of the given formula (I) to mice or a mouse and Reagan-Shaw et al. provide the scientific information with respect to converting animal doses (for mice or a mouse which is the same animal or animal species treated by Miyamoto et al.) to HED (human equivalent dose) based on BSA (body surface area)). Thus, a person of ordinary skill would understand that the dosage to a human subject could be determined based on the teachings of Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
The Applicant argues that Shaw teaches away from administering a dose to a human based on efficacy in a mouse.
However, Reagan-Shaw et al. do not teach away from administering a dose to a human based on efficacy in a mouse. On the contrary, based on Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references, one of ordinary skill in the art would know or be able to determine the equivalent dosage to administer such as orally to a human based on the dosage administered to an animal such as a mouse. It should be noted that Miyamoto et al. administer the the glycolipid compound (OCH) of the given formula (I) to mice or a mouse and Reagan-Shaw et al. provide the scientific information with respect to converting animal doses (for mice or a mouse which is the same animal or animal species treated by Miyamoto et al.) to HED (human equivalent dose) based on BSA (body surface area)). Thus, a person of ordinary skill would understand that the dosage to a human subject could be determined based on the teachings of Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Thl/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Thl/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Thl/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
The Applicant argues that Miyamoto only teaches that several compounds such as OCH could potentially have pharmaceutical activity. However, Miyamoto never teaches or suggests that no adverse effects occurred when these compounds were administered to rodents. Therefore, Applicant submits that a person of ordinary skill would have no motivation to directly use the dose equations of Reagan-Shaw to administer a dose to a human, before determining at what dose adverse effects occurred.
However, Miyamoto et al. also disclose that OCH (a compound of the given formula (I)) may induce a Th2 bias through a predominant production of IL-4 by NKT (natural killer T) cells and thus could be useful as a therapeutic agent for Th1-mediated diseases (see page 533, left col., 3rd paragraph; see also Figure 1, structure of compound OCH).  Furthermore, Miyamoto et al. disclose that oral administration of OCH or α-GC (Table l), indicates that NKT cells are involved in the OCH-induced suppression of Experimental autoimmune encephalomyelitis (EAE) which a prototype autoimmune disease mediated by type 1 helper T (Th1) cells and under the control of regulatory cells (see page 533, left col., last paragraph).  Also, Miyamoto et al. disclose that the administration of OCH or α-GC (α-galactosylceramide) orally to mice indicates that Th1-mediated EAE was therefore significantly suppressed by OCH, which induces a predominant production of IL-4 by NKT cells (see page 533, left col., last paragraph to right col., 1st paragraph).  In addition, Miyamoto et al. disclose that OCH induces Th2 bias of NKT cells and causes a resulting altered Thl/Th2 balance (see page 534, left col., 1st paragraph).  Furthermore, Miyamoto et al. disclose or suggest that to OCH or related ligands can be apply in the treatment of human autoimmune diseases that are associated with a reduction in and/or a Th1 bias of NKT cells (see page 534, left col., 2nd paragraph).  
Also, Miyamoto et al. disclose that a single injection of this glycolipid, but not of a-GC, consistently induced Th2 of autoimmune T cells by causing NKT cells to produce IL-4, leading to suppression of EAE and that targeting NKT cells with the ligand OCH may be an attractive means for intervening in human autoimmune diseases such as multiple sclerosis (see abstract).
Thus, in general, Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Thl/Th2 balance, thereby inhibiting experimental autoimmune
encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Thl/Th2 immune balance is deflected into Th1 (page 534, left column; see also table 2 and complete article).  In addition, Miyamoto et al. disclose the use or administration by injection intraperitoneally to mice of 100 μg kg-1 (i.e.; 0.1 mg kg-1) of the glycolipids (including OCH) (see page 532, left and right col., Figure 1).  Furthermore, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 532, Table 1; see also page 533, left col., last paragraph). Again, in another instance, Miyamoto et al. also disclose the use or administration by oral injection or oral administration to mice of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of the glycolipids (including OCH) (see page 533, right col., 1st full paragraph, and Table 2).
In addition, it does not matter that whether or not Miyamoto et al. never teach or suggest that no adverse effects occurred when their compounds were administered to rodents. And, a lack of such teaching does this mean that a person of ordinary skill would not have motivation to directly use the dose equations of Reagan-Shaw to administer a dose to a human, before 
determining at what dose adverse effects occurred.
More importantly, based on Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references, one of ordinary skill in the art would know or be able to determine the equivalent dosage to administer such as orally to a human based on the dosage administered to an animal such as a mouse. It should be noted that Miyamoto et al. administer the the glycolipid compound (OCH) of the given formula (I) to mice or a mouse and Reagan-Shaw et al. provide the scientific information with respect to converting animal doses (for mice or a mouse which is the same animal or animal species treated by Miyamoto et al.) to HED (human equivalent dose) based on BSA (body surface area)). Thus, a person of ordinary skill would understand that the dosage to a human subject could be determined based on the teachings of Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
The Applicant argues that the Office Action has erroneously applied the oral administration dosage to mice (400 µg/kg) disclosed by Miyamoto et al., to the formula for human equivalent dose (HED) disclosed by Reagan-Shaw. Thus, Reagan-Shaw requires calculating the HED from a drug safety study, and not simply a study using the same animals as listed in Table 1 of Regan-Shaw. Reagan-Shaw cannot be applied to Miyamoto et al., because Miyamoto et al. does not teach the drug safety of OCH when orally administering it at a dosage of 400 ug/kg for mice.
However, the Office Action has not erroneously applied the oral administration dosage to mice (400 µg/kg) disclosed by Miyamoto et al., to the formula for human equivalent dose (HED) disclosed by Reagan-Shaw. On the contrary, and more importantly, Reagan-Shaw et al. disclose that in the development of new drugs to manage diseases, the scientific community relies heavily on animal studies that provide a framework for human clinical trials (see page 659, left col., 1st paragraph).  That is, Reagan-Shaw et al. teach that the prior art understands that the development of drugs relies on animal studies that is then applied to humans. Also, Reagan-Shaw et al. disclose that for the more appropriate conversion of drug doses from animal studies to human studies, we suggest using the body surface area (BSA) normalization method. BSA correlates well across several mammalian species with several parameters of biology, including oxygen utilization, caloric expenditure, basal metabolism, blood volume, circulating plasma proteins, and renal function (see abstract).  Furthermore, Reagan-Shaw et al. disclose that they advocate the use of BSA as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials (see abstract). Also, Reagan-Shaw et al. disclose investigating, studying or revisiting dose translation from animal to human studies (see abstract).  In addition, Reagan-Shaw et al. disclose that research has used BSA for conversion of drug doses between species for many years, and also disclose a formula for dose translation based on BSA for dose translation from animal to human (that can be used to determine or calculate the human equivalent dose (HED)) (see page 660, left col., last paragraph and Figure 1; see also Table 1).  Furthermore, Reagan-Shaw et al. disclose that the Food and Drug Administration has suggested that the extrapolation of animal dose to human dose is correctly performed only through normalization to BSA, which often is represented in mg/m2. The human dose equivalent can be more appropriately calculated by using the formula shown in Fig. 1 (see page 660, left col., 2nd paragraph; see also Table 1). In addition, Reagan-Shaw et al. emphasizes that an appropriately calculated dose based on research in mice is achievable in humans (see page 660, left col., 2nd paragraph; see also Table 1).
It should be noted that based on the formula for human equivalent dose (HED) disclosed by Reagan-Shaw et al., an amount or dosage of 400 μg kg-1 (i.e.; 0.4 mg kg-1) of OCH administered orally to mice or mouse as disclosed by Miyamoto et al. would correspond to a human equivalent dose (HED) amount or dosage of 0.0324 mg kg-1, which equates to 1.62 mg or 2.27 mg per dosage for a 50 kg and a 70 kg human, respectively (see page 660, the formula of Figure 1, Table 1 and left col., 1st full paragraph). 
Calculations of human equivalent dose (HED) based on the formula of Figure 1 and Table 1: 
HED (mg/kg) = (0.4 mg kg-1 x (3/37)) = 0.0324 mg kg-1    
For a 50 kg human: 0.0324 mg kg-1 x 50 kg = 1.62 mg per dosage.
For a 70 kg human: 0.0324 mg kg-1 x 70 kg = 2.27 mg per dosage.
(Note: Km factor for mouse = 3 and Km factor for adult human = 37 (see Table 1)
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Th1/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Th1/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Th1/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
The Applicant argues that Ansel supports Applicant’s arguments that a person of ordinary skill would determine dosage safety before human administration. Ansel teaches that “the dose of a drug may be described as an amount that is “enough but not too much the idea being to achieve the drug's optimum therapeutic effect with safety but at the lowest possible dose ” See Ansel page 48, left col., last paragraph. Further, Ansel teaches “for a given drug, different dosage forms and routes of administration are considered ‘new’ by the FDA and must be evaluated individually through clinical studies to determine the effective doses. ” See Ansel, page 53. Therefore, Ansel teaches away from extrapolating from experimental animal models to humans using one animal species and using a different route of administration.
However, Ansel et al. do not teach away from extrapolating from experimental animal models to humans using one animal species and using a different route of administration.
On the contrary, based on Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references, one of ordinary skill in the art would know or be able to determine the equivalent dosage to administer such as orally to a human based on the dosage administered to an animal such as a mouse. It should be noted that Miyamoto et al. administer the the glycolipid compound (OCH) of the given formula (I) to mice or a mouse and Reagan-Shaw et al. provide the scientific information with respect to converting animal doses (for mice or a mouse which is the same animal or animal species treated by Miyamoto et al.) to HED (human equivalent dose) based on BSA (body surface area)). Thus, a person of ordinary skill would understand that the dosage to a human subject could be determined based on the teachings of Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Thl/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Thl/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Thl/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
The Applicant argues that the Office Action alleges that for a 50 kg human, a 1.62 mg dose should be given. For a 70 kg human, a 2.27 mg dose should be given. Applicant has calculated that for a 60 kg human, a dose of 1.94 mg should be given in accord with the equations provided in the office action. However, the specification as filed describes a therapeutically effective dose administered to a 60 kg human subject that ranges between 0.01 mg-50 mg/day. See specification as filed, at paragraph [0125], This range is roughly an order of magnitude lower than the expected range using the exemplary calculation in the Office Action. Applicant submits that a dose range that is one order of magnitude below the expected results demonstrates a surprising and unexpected effect.
However, the Examiner does not consider an administration of a dose that ranges between of 0.01 mg-50 mg/day to a 60 kg human subject as unexpected or surprising nor as providing unexpected or surprising effects, especially since a daily dose of 1.94 mg a 60 kg human is also within the range of 01 mg-50 mg/day as claimed by Applicant. That is, based on Miyamoto et al., Ponomarev et al., Reagan-Shaw et al. and Ansel et al. references, it is obvious to use or administer the same dosage as encompassed by the administered dosage in Applicant’s claimed method. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CNS inflammation associated with EAE and/or multiple sclerosis MS in a human by controlling GM-CSF-producing T-cells such as by reducing or inhibiting the Th1 or GM-CSF produced by said T cells, comprising administering such as orally the glycolipid compound of given formula (I) such as OCH in human equivalent dose (HED) amounts of mg per dosage such as 1.62 mg or 2.27 mg per dosage to said human of 50 kg or 70 kg, respectively, based on the oral administration of 0.4 mg kg-1 of OCH to mice or mouse as taught by Miyamoto et al. and determination of the corresponding human equivalent dose (HED) as taught by Reagan-Shaw et al., especially since Miyamoto et al. disclose that the glycolipid compound (OCH) of the given formula (I) shifts a Thl/Th2 balance, thereby inhibiting experimental autoimmune encephalomyelitis (EAE) that is an animal experimental model of multiple sclerosis in which the Thl/Th2 immune balance is deflected into Th1, and also disclose that OCH induce a Th2 bias and thus could be useful as a therapeutic agent for Th1-mediated diseases, and also because Ponomarev et al. disclose that GM-CSF is a critical Th1 cell-derived cytokine required for the initiation of CNS inflammation associated with EAE, and multiple sclerosis (MS), and thus it is obvious to expect that the reducing or inhibiting of the Th1 due to the OCH induced Th2 bias as taught by Miyamoto et al. and therefore the restoring or shifting of the Thl/Th2 immune balance from deflection into Th1 due to the treatment of CNS inflammation associated with EAE and/or multiple sclerosis (MS) would reduce or inhibit GM-CSF which is derived or produced by Th1 which is being reduced or inhibited, and also since one of ordinary skill in the art would easily determine or calculate an effective human equivalent dose (HED) as taught by Reagan-Shaw et al. for OCH that is to be orally administered to human and that is equivalent to the effective dose of OCH orally used or administered to an animal or mouse by Miyamoto et al., and also since Ansel et al. disclose that compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623